Case 2:19-cv-00092-JRG-RSP Document 445 Filed 05/31/21 Page 1 of 8 PageID #: 19617



                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE EASTERN DISTRICT OF TEXAS
                                            MARSHALL DIVISION

       TEAM WORLDWIDE CORPORATION,       §
                                         §
               Plaintiff,                §
                                         §
       v.                                §                         Case No. 2:19-cv-00092-JRG-RSP
                                         §                         LEAD CASE
       ACADEMY, LTD d/b/a ACADEMY SPORTS §
       + OUTDOORS,                       §
                                         §
               Defendant.                §


                                    REPORT AND RECOMMENDATION
              Before the Court is the Motion for Partial Summary Judgment of Infringement of U.S.

   Patent No. 9,211,018, filed by Plaintiff Team Worldwide Corporation (“TWW”). Dkt. No. 203.

   Plaintiff moves the Court to grant summary judgment of infringement as to all accused products

   containing Intex 619A and Bestway P3042 airbed pumps. Id. at 2 1. The Motion should be

   DENIED.

   BACKGROUND

              In 2017, TWW brought a patent infringement action against Wal-Mart (Wal-Mart is not a

   party in the above-captioned case), alleging that Wal-Mart’s sale of airbeds with built-in housed

   air pumps infringed one or more of TWW’s patents, including U.S. Pat. No. 9,211,018 (“’018

   Patent”)—which is the patent at issue in this matter. Dkt. No. 393 at 2. On March 30, 2018, Wal-

   Mart, among others, filed an inter partes review (“IPR”) petition with the Patent Trial and Appeal

   Board (“PTAB”) challenging a number of the ’018 Patent’s claims. Id. On September 20, 2018,

   TWW and Wal-Mart settled their dispute. Id. On October 29, 2018, the PTAB instituted IPR of




   1
       Citations are to document numbers and page numbers assigned through ECF.
Case 2:19-cv-00092-JRG-RSP Document 445 Filed 05/31/21 Page 2 of 8 PageID #: 19618




   the ’018 Patent. See Dkt. No. 11. On October 21, 2019, the PTAB issued its final written decision

   that no challenged claims of ’018 Patent were unpatentable. Id.

           In March and April of 2019, the Plaintiff began filing lawsuits against other retailers,

   including the Defendants 2, alleging they were selling the same or similar airbed products it had

   accused Wal-Mart of selling. Dkt. No. 393 at 2–3. Some of the accused airbed pumps in this case

   overlap with some of the accused airbed pumps in the Wal-Mart case. Dkt. No. 203, Statement of

   Undisputed Material Facts No. 19.

   LEGAL STANDARD

           A.      Summary Judgment

           Summary judgment should be granted “if the movant shows that there is no genuine dispute

   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

   56(a). The party opposing summary judgment must identify specific evidence in the record and

   articulate the precise way the evidence supports his or her claim. See Ragas v. Tennessee Gas

   Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). “Only disputes over facts that might affect the

   outcome of the suit under the governing law will properly preclude the entry of summary

   judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine material fact

   dispute exists “if the evidence is such that a reasonable jury could return a verdict for the

   nonmoving party.” Anderson, 477 U.S. at 248.

           “By its very terms, this standard provides that the mere existence of some alleged factual

   dispute between the parties will not defeat an otherwise properly supported motion for summary



   2
     Defendants refers to: Academy, Ltd. d/b/a Academy Sports + Outdoors, Ace Hardware Corporation, Amazon.com,
   Inc., Amazon.com LLC, Bed Bath & Beyond Inc., Costco Wholesale Corporation, Dick’s Sporting Goods, Inc., Home
   Depot Product Authority, LLC, Home Depot U.S.A., Inc., Macy’s Retail Holdings, Inc., Macys.com, LLC, Target
   Corporation, Sears, Roebuck and Co., Sears Holdings Corporation, Transform SR LLC, and Transform KM LLC
   (collectively, the “Defendants”).

                                                        2
Case 2:19-cv-00092-JRG-RSP Document 445 Filed 05/31/21 Page 3 of 8 PageID #: 19619




   judgment; the requirement is that there be no genuine [dispute] of material fact.” Id. at 247-48

   (emphasis added). The substantive law identifies the material facts, and disputes over facts that are

   irrelevant or unnecessary will not defeat a motion for summary judgment. Id. at 248. “Summary

   judgment is appropriate in any case ‘where critical evidence is so weak or tenuous on an essential

   fact that it could not support a judgment in favor of the nonmovant.’” Little v. Liquid Air Corp.,

   37 F.3d 1069, 1075 (5th Cir. 1994) (quoting Armstrong v. City of Dallas, 997 F.2d 62 (5th Cir.

   1993)). Indeed, when “determining the propriety of summary judgment, credibility determinations

   may not be made, and the evidence must be viewed favorably to the non-movant, with doubts

   resolved and reasonable inferences drawn in the non-movant's favor.” Wanlass v. Fedders Corp.,

   145 F.3d 1461, 1463 (Fed. Cir. 1998) (citing SRI Int'l v. Matsushita Elec. Corp., 775 F.2d 1107,

   1116 (Fed. Cir. 1985) (en banc)).

           It should be noted, Fed. R. Civ. P. 56 does not impose a duty on the Court to "sift through

   the record in search of evidence" to support the nonmovant's opposition to the motion for summary

   judgment. Ragas, 136 F.3d at 458.

           B.      Infringement

           Infringement analysis is a two-step process: “First, the court determines the scope
           and meaning of the patent claims asserted . . . [and secondly,] the properly
           construed claims are compared to the allegedly infringing device.” Step one, claim
           construction, is a question of law . . . . Step two, comparison of the claims to the
           accused device, is a question of fact and requires a determination that every claim
           limitation or its equivalent be found in the accused device.

   N. Am. Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 1344 (Fed. Cir. 2005)

   (alteration in original) (internal citations omitted).

   ANALYSIS

           TWW argues it is entitled to summary judgment of infringement as to all accused products

   containing the Intex 619A and Bestway P3042 airbed pumps because it has (1) presented a prima


                                                       3
Case 2:19-cv-00092-JRG-RSP Document 445 Filed 05/31/21 Page 4 of 8 PageID #: 19620




   facie case of infringement and (2) the Defendants do not dispute infringement. Dkt. No. 203 at 8.

   To support its argument, TWW relies on Dr. Glen Stevick’s expert analysis . See Id.; see generally

   Dkt. Nos. 203-9, 203-10, 203-11. TWW also supports its arguments by stating “the suppliers of

   the Instant Products previously admitted that the Instant Products infringe the Asserted Claims”

   and that “the claim constructions in this case are consistent with those in the Walmart Case.” Dkt.

   No. 203 at 8.

          Defendants respond that TWW’s Motion should be denied because there remain genuine

   material fact disputes about Dr. Stevick’s infringement opinion. See Dkt. No. 248 at 6,8.

   Defendants admit their technical expert did not rebut, or otherwise provide a counter-opinion

   regarding the 619A or P3041 airbed pumps. Id. at 7 (“Dr. Reinholtz simply testified that he does

   ‘not provide any opinions on the 619A pump with respect to infringement’ and, likewise, has ‘not

   done an analysis’ of the accused products with the Bestway P3042 pump.”) (internal citations

   omitted). But Defendants maintain that summary judgment is precluded because Dr. Stevick’s

   testimony contains conflicting testimony, from which a reasonable jury could reject Dr. Stevick’s

   analysis and opinions. Dkt. No. 318 at 3 (“[Dr. Stevick’s] inconsistent testimony (and the only

   evidence TWW has to support its motion) raises significant credibility concerns, making summary

   judgment inappropriate.”).

          Defendants’ have shown there are genuine questions of material fact that preclude

   summary judgement of infringement. Although it is true that Dr. Stevick’s opinion was not

   rebutted by Defendants’ expert, Defendants have not conceded infringement as TWW contends.

   Dkt. No. 248 at 6. The main thrust of TWW’s Motion is that given the previous litigation and the

   fact that the Defendants’ expert did not counter TWW’s expert, then as a matter of law there is

   infringement. Dkt. No. 203 at 9 (“Given the previous admission of infringement and the consistent



                                                   4
Case 2:19-cv-00092-JRG-RSP Document 445 Filed 05/31/21 Page 5 of 8 PageID #: 19621




   claim constructions, it is not surprising that Defendants have made no attempt to dispute

   infringement by the Instant Products. . . . Therefore, Defendants had full knowledge and full

   opportunity to present any new or different non-infringement arguments with respect to the Instant

   Products, but Defendants failed to do so. Thus, there is no material fact in dispute with respect to

   the Instant Products . . . .”). The fact that Defendants’ expert does not offer a rebuttal opinion does

   not necessarily validate Dr. Stevick’s opinion. As with all cases, the plaintiff bears the burden of

   proving infringement. To preclude summary judgment, Defendants need only show there is a

   genuine issue of material fact as to whether Dr. Stevick’s infringement opinion covers the accused

   products. An expert’s rebuttal opinion is merely one avenue, not the only avenue, by which a

   litigant may choose to counter an opposing party’s expert’s opinion.

          To prove literal infringement, the patentee must show that the accused product or device

   contains each and every limitation of the asserted claims. Ericsson, Inc. v. D-Link Sys., 773 F.3d

   1201, 1215 (Fed. Cir. 2014). Defendants contend the accused products do not infringe the ’018

   Patent because a reasonable jury may not accept Dr. Stevick’s opinion that the pump body of the

   accused products are “built into the exterior wall.” See Dkt. No. 248 at 6; see also Dkt. No. 318 at

   3 (“a reasonable jury hearing Dr. Stevick’s disassembly testimony could determine that neither of

   the Instant Products infringe because they can be disassembled.”). The ’018 Patent claims:

          An inflatable product comprising:
                 an inflatable body comprising an exterior wall; and
                 an electric pump for pumping the inflatable body, the electric pump
                         comprising a pump body and an air outlet, wherein the pump body
                         is built into the exterior wall and wholly or partially recessed into
                         the inflatable body, leaving at least a portion of the pump body
                         exposed by the exterior wall.

   ’018 Patent Cl. 14 (emphasis added) (representative of the ’018 Patent’s independent claims). In

   Dr. Stevick’s analysis of the accused products (specifically the 619A pump), he states:



                                                     5
Case 2:19-cv-00092-JRG-RSP Document 445 Filed 05/31/21 Page 6 of 8 PageID #: 19622




          The Court’s preliminary claim construction construed a “pump body” as “the main
          part of the pump.” A POSITA would understand the main part of the pump to
          include the components collected together to form the pump unit including the
          housing of the pump. For example, a POSITA would recognize the pump body of
          the Accused Products to include the motor, the fan, the housing in which they are
          contained, and any internal channels that direct air flow.

   See e.g. Dkt. No. 204-10 at 11 (emphasis added) (statements about 619A airbed pump are also

   representative of P3041 airbed pump statements). Dr. Stevick also states:

          the faceplate, which is also part of the pump housing, exposed by the exterior
          wall. Intex confirmed that a user can still access the faceplate when the pump body
          is integrated into the exterior wall of the air bed.




   Dkt. No. 204-10 at 24 (emphasis added).

           “A determination of infringement, whether literal or under the doctrine of equivalents, is

   a question of fact.” Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1311 (Fed. Cir. 2015). Here, the

   Defendants dispute whether the accused products meet the “built into the exterior wall” limitation

   at least because the faceplate, which Dr. Stevick opines is part of the pump body, can be removed



                                                   6
Case 2:19-cv-00092-JRG-RSP Document 445 Filed 05/31/21 Page 7 of 8 PageID #: 19623




   from the accused products. Dkt. No. 204-10 at 24 (removal of screws allows user to remove

   faceplate). While Dr. Stevick does offer explanations as to why the accused products would—

   despite the ability to remove the faceplate—still literally infringe the ’018 Patent’s claims, a

   reasonable jury could conclude that the accused products do not practice the “built into exterior

   wall” limitation. Furthermore, this Court will not weigh the credibility or correctness of Dr.

   Stevick’s opinion. See Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 520 (1991) (“The

   Court ‘must draw all justifiable inferences in favor of the nonmoving party, including questions of

   credibility and of the weight to be accorded particular evidence.’”). When viewed in the light most

   favorable to the Defendants, there is a genuine factual dispute as to whether the accused products

   infringe the claims of the ’018 Patent. Summary judgment is improper.

          As to Dr. Stevick’s opinion of claims 12 and 13, Defendants contend the accused products

   do not practice the added limitations of claim 12, which claims:

          The inflatable product as claimed in claim 1, wherein the pump body is located in
          the inflatable body.

   Dkt. No. 248-2 at 12. Defendants have shown that Dr. Stevick’s literal infringement opinion of

   claim 12 is based in part on what a person of ordinary skill in the art (“POSA”) would consider to

   be equivalent to certain limitations in claim 12. Dkt. No. 248-2 at 12 (“Q: Do you consider that

   knob to be part of the pump body? A: Yes. Q: And with that knob, is the pump body wholly

   recessed so that it meets claim 12? A: Again, a POSA would probably consider it to be wholly

   recessed . . . .”) (emphasis added). This evidence is sufficient to show there is a genuine question

   as to whether the accused products literally—or under the doctrine of equivalents—infringe claims

   12 and 13.

   CONCLUSION

          Accordingly, it is RECOMMENDED the Motion be DENIED.

                                                    7
Case 2:19-cv-00092-JRG-RSP Document 445 Filed 05/31/21 Page 8 of 8 PageID #: 19624



  .
             A party’s failure to file written objections to the findings, conclusions, and

      recommendations contained in this report within 14 days bars that party from de novo review by

      the District Judge of those findings, conclusions, and recommendations and, except on grounds of

      plain error, from appellate review of unobjected-to factual findings and legal conclusions accepted

      and adopted by the district court. Fed. R. Civ. P. 72(b)(2); see Douglass v. United Servs. Auto.

      Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc). Any objection to this Report and

      Recommendation must be filed in ECF under the event “Objection to Report and

      Recommendations [cv, respoth]” or it may not be considered by the District Judge.
           SIGNED this 3rd day of January, 2012.
             SIGNED this 31st day of May, 2021.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE




                                                      8
